DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The priority has been considered and accepted by the examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on March 27, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner. 

Drawings
The drawing has been considered and accepted by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for active solder process (see applicant disclosure on page 6 lines 23 – 34 and page 7, lines 1 – 7), does not reasonably provide enablement for “AMB process” (see claim 14, line 3).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  There is no .
For purpose of examination and examiner interpretation of “AMB process” see claim 14 rejection for more details.
Appropriate correction is required.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard claim 1, the limitation ““…at least one integrated cooling channel, in particular a micro-cooling channel” is considered indefinite.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set “micro-cooling channel” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The use of the term “in particular” is confusing. Does that mean the micro-cooler is required, is an example, is a preference, or is required?
For purpose of examination, the examiner interpreted the limitation “at least one integrated cooling channel, in particular a micro-cooling channel” as the micro-cooling channel; as an example and therefore not required.

With respect claim 3 recites the limitation "the distance" in lines 1 and 2.  In claim 1, the limitation “a distance” does not seem to be the same distance stated as “the distance” in this claim. There is insufficient antecedent basis for this limitation in the claim.
For purpose of examination, the examiner interpreted the limitation "the distance" as a distance between connecting surface and the first stabilizing layer, see the claim 3 rejection for more detail.

With respect claim 8 recites the limitations "…the first length and the second length…" in line 2.  Claim 1 don’t mention “a first length and a second length”, while claim 7 mention “a first length and a second length”.  Claim 8 depend from claim 1, not claim 7.  There is insufficient antecedent basis for this limitation in the claim.


With respect claim 9 recites the limitation "the secondary direction" in lines 3 – 4.  Claim 1 don’t mention “a secondary direction”, while claim 7 mention “a secondary direction”.  Claim 9 depend from claim 1, not claim 7.  There is insufficient antecedent basis for this limitation in the claim.
For purpose of examination and examiner interpretation of “the secondary direction” as a direction side to side of the device, see claim 9 rejection for more details.

With respect claim 10 recites the limitations "…the first length …" in line 3.  Claim 1 don’t mention “a first length”, while claim 7 mention “a first length”.  Claim 10 depend from claim 1, not claim 7.  There is insufficient antecedent basis for this limitation in the claim.
For purpose of examination and examiner interpretation of “the first length”, the examiner interpretation is “the first length” is the length of the first stabilizing layer, see claim 10 rejection for more details.

With respect claim 13 recites the limitations "…the first length and/or the third length…" in line 2.  Claim 1 don’t mention “a first length and/or a third length”, while claim 
For purpose of examination and examiner interpretation of “the first length and/or the third length”, the examiner interpretation is “the first length” is the length of the first stabilizing layer and “the third length” is the length of the electrical component (semiconductor laser element), see claim 13 rejection for more details.

With respect claim 16 recites the limitation "the distance" in line 1.  In claim 1, the limitation “a distance” does not seem to be the same distance stated as “the distance” in this claim. There is insufficient antecedent basis for this limitation in the claim.
For purpose of examination, the examiner interpreted the limitation "the distance" as a distance between connecting surface and the first stabilizing layer, see the claim 16 rejection for more detail.

With respect claim 14, the limitation “AMB process” is considered indefinite.  In the applicant disclosure on page 6 lines 23 – 34 and page 7, lines 1 – 7, applicant discloses an active solder process, the applicant don’t discloses AMB process.  AMB process is not defined in the claims and specification. It’s not clear what AMB process means.  What AMB process means?  What the letters A-M-B stand for if they are not stated in the claims or the applicant disclosure?
For purpose of examination and examiner interpretation of “AMB process” see claim 14 rejection for more details.


Appropriate correction are required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 3, 7 – 13 and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US2019/0036300) in view of Huff et al. (US 2009/0092162).

Annotation Figure 1

    PNG
    media_image1.png
    293
    544
    media_image1.png
    Greyscale

Regarding claim 1, Ueda discloses a cooling device for cooling an electrical component, the cooling device comprising: 
a base body (see Annotation Figure 1, Character 20 (the reference called “heat sink”, include copper layers (10 and 11) and insulating plate (21- 23) and flow channel (24)), Abstract and paragraphs [0027 and 0029]) having an outer face (see Annotation Figure 1, Character 20’) and at least one integrated cooling channel (see Annotation Figure 1, Character 21, the reference called “flow channel” and paragraphs [0024 and 0029]), 
a connecting surface (see Annotation Figure 1, Character 30, the reference called “submount” and paragraph [0030]) on the outer face of the base body for connecting the electrical component (see Annotation Figure 1, Character 40, the reference called “semiconductor laser element”, Abstract and paragraphs [0027 and 0031]) to the base body and 
a first stabilising layer (see Annotation Figure 1, Character 11, the reference called “Cu layer” and paragraph [0029]) 
wherein the first stabilising layer (see Annotation Figure 1, Character 11) and the connecting surface (see Annotation Figure 1, Character 30) are arranged at least partially one above the other along a primary direction (see Annotation Figure 1, Character D1), and wherein the first stabilising layer (see Annotation Figure 1, Character 11) is offset relative to the outer face by a distance along a direction parallel to the primary direction (see Annotation Figure 1, Character D1) towards the interior of the base body (see Annotation Figure 1, Character 20). 



    PNG
    media_image2.png
    173
    373
    media_image2.png
    Greyscale

Ueda discloses the claimed invention except for the cooling channel is a micro-cooling channel.   Huff teaches a cooling channel is a micro-cooling channel (see Figure 1, Character 16, the reference called “fluid micro-channel”).  However, it is well known in the art to apply and/or modify the cooling channel is a micro-cooling channel as discloses by Huff in (see Figure 1 Abstract and paragraph [0034]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a cooling channel is a micro-cooling channel as suggested by Huff to the device of Ueda, to provide greater heat transfer, it is good heat dissipation and its heat dissipation capacity is improved, which greatly improves the laser power.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are 

Regarding claim 2, Ueda and Huff, Ueda discloses a second stabilising layer (see Annotation Figure 1, Character 10) is provided, wherein the first stabilising layer (see Annotation Figure 1, Character 11, the reference called “Cu layer” and paragraph [0029]), the second stabilising layer (see Annotation Figure 1, Character 10) and the connecting surface (see Annotation Figure 1, Character 30) are arranged at least partially one above the other along a primary direction (see Annotation Figure 1, Character D1), and wherein the first stabilising layer (see Annotation Figure 1, Character 11) is arranged closer to the connecting surface (see Annotation Figure 1, Character 30) than the second stabilising layer (see Annotation Figure 1, Character 10). 

Regarding claim 3 and 16, Ueda and Huff, Ueda discloses the claimed invention except for the distance between the connecting surface and the first stabilising layer has a value between 100 µm and 1000 µm and the distance between the connecting surface and the first stabilising layer has a value between 150 µm and 750 µm.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the distance between the connecting surface and the first stabilising layer has a value between 100 µm and 1000 µm to the device of Ueda and Huff, to provide a compact device, since it has been held In re Aller, 105 USPQ 233.
In addition, the selection of distance between the connecting surface and the firs stabilising layer, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the distance between the connecting surface and the first stabilising layer has a value between 100 µm and 1000 µm and the distance between the connecting surface and the first stabilising layer has a value between 150 µm and 750 µm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the distance between the connecting surface and the first stabilising layer has a value between 100 µm and 1000 µm and the distance between the connecting surface and the first stabilising layer has a value between 150 µm and 750 µm] or upon another variable the distance between the connecting surface and the first stabilising layer has a value between 100 µm and 1000 µm and the distance between the connecting surface and the first stabilising layer has a value between 150 µm and 750 µm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claims 7, 8, 10, 13 and 17 – 19 , Ueda and Huff, Ueda discloses the first stabilising layer (see Annotation Figure 1, Character 11) extends along a secondary direction (see Annotation Figure 1, Character D2) perpendicular to the primary direction  (see Annotation Figure 1, Character D1) over a first length (see Annotation Figure 1), wherein the second stabilising layer (see Annotation Figure 1, Character 10) extends along the secondary direction (see Annotation Figure 1, Character D2) over a second length (see Annotation Figure 1) and the connecting surface (see Annotation Figure 1, Character 30) extends along the secondary direction (see Annotation Figure 1, Character D2) over a third length (see Annotation Figure 1).
Ueda and Huff discloses the claimed invention except for the ratio of the first length and/or the second length to the third length has a value between 0.5 and 6.0, the first length and/or the second length has a value between 5 and 25 mm, a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.33 and 0.99, the ratio of the first length and/or the second length to the third length has a value between 0.5 and 3.0, the first length and/or the second length has a value between 6 and 18 mm, the first length and/or the third length is greater than the distance between the first stabilising layer and the connecting surface measured in the primary direction and a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.5 and 0.98.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the ratio of the first length and/or the second length to the third length has a value between 0.5 and 6.0, the first length and/or the second length has a value between 5 and 25 mm, the ratio of the first length and/or the second length to the third length has a value between 0.5 and 3.0, and the first length and/or the second length has a value between 6 and 18 mm to the device of Ueda and Huff, to provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of the ratio of the first length and/or the second length to the third length, and the first length and/or the second length, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of 
Note that the specification contains no disclosure of either the critical nature of the claimed [the ratio of the first length and/or the second length to the third length has a value between 0.5 and 6.0, the first length and/or the second length has a value between 5 and 25 mm, a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.33 and 0.99, the ratio of the first length and/or the second length to the third length has a value between 0.5 and 3.0, the first length and/or the second length has a value between 6 and 18 mm, the first length and/or the third length is greater than the distance between the first stabilising layer and the connecting surface measured in the primary direction and a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.5 and 0.98] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the ratio of the first length and/or the second length to the third length has a value between 0.5 and 6.0, the first length and/or the second length has a value between 5 and 25 mm, a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.33 and 0.99, the ratio of the first length and/or the second length to the third length has a value between 0.5 and 3.0, the first length and/or the second length has a value between 6 and 18 mm, the first length and/or the third length is greater than the distance between the first stabilising layer and the connecting surface measured in the primary direction and a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.5 and 0.98] or upon another variable recited in a claim, the Applicant must show that the chosen [the ratio of the first length and/or the second length to the third length has a value between 0.5 and 6.0, the first length and/or the second length has a value between 5 and 25 mm, a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.33 and 0.99, the ratio of the first length and/or the second length to the third length has a value between 0.5 and 3.0, the first length and/or the second length has a value between 6 and 18 mm, the first length and/or the third length is greater than the distance between the first stabilising layer and the connecting surface measured in the primary direction and a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.5 and 0.98] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 9, Ueda and Huff, Ueda discloses the second stabilising layer (see Annotation Figure 1, Character 10) does not extend over the entire longitudinal extension of the cooling device (see Annotation Figure 1) along the secondary direction (see Annotation Figure 1, Character D2). 

Regarding claim 11, Ueda and Huff, Ueda discloses between the first stabilising layer (see Annotation Figure 1, Character 11) and the second stabilising layer (see 

Regarding claim 12, Ueda and Huff, Ueda discloses the first stabilising layer (see Annotation Figure 1, Character 11) differs from the second stabilising layer (see Annotation Figure 1, Character 10), in particular with regard to its position within the base body (see Annotation Figure 1, Character 20), its material composition and/or its thickness in a direction parallel to the primary direction (see Annotation Figure 1, Character D1). 

Regarding claim 15, Ueda and Huff, Ueda discloses the electrical component is a laser diode (see Figure 1, Character 40, Abstract and paragraphs [0027 and 0031]). 


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US2019/0036300) in view of Huff et al. (US 2009/0092162), further in view of Coleman et al. (US 2008/0056314).

Regarding claims 4 and 5, Ueda and Huff discloses the claimed invention except for the first stabilising layer comprises diamond or silicon carbide.   Coleman teaches a heat spreader comprises diamond or silicon carbide.  However, it is well known in the art to modify the heat spreader (first stabilising layer) comprises diamond or silicon .


Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US2019/0036300) in view of Huff et al. (US 2009/0092162), further in view of Kluge et al. (WO 2008/128948).

Regarding claim 14, Ueda and Huff discloses the claimed invention except for a method for manufacturing a cooling device, wherein the first stabilising layer and/or the second stabilising layer are bonded to the base body by means of an AMB process.  Kluge teaches an AMB process.  However, it is well known in the art to apply the AMB process as discloses by Kluge in (Description on page 3, lines 50 – 52 (last sentence)).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known AMB process as suggested by Kluge to the device of Ueda and Huff, the active metal brazing (AMB) is a process method of the metal by the active metal is welded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828